Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on December 9, 2020 is acknowledged. Claims 1 and 26 have been amended.  Claims 5, 9 and 14 have been canceled. Claims 1, 10-13, 21-26, 31 and 108-118 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached.
Objections Withdrawn
3.	In view of Applicant’s amendments, the objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn. 
4.	In view of Applicant’s amendments, the objection to the disclosure for the use of trade names or a mark used in commerce is withdrawn.
5.	In view of Applicant’s amendment, the objection to claims 1, 14, 108-110 and 112-118 for informalities is withdrawn. 

Rejections Maintained
Claim Rejections - 35 USC § 112
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	The rejection of claims 1, 10-13, 21-26, 31 and 108-118 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating inflammatory bowel disease-a gastrointestinal epithelial cell barrier function disorder, comprising a) administering to a patient in need thereof a pharmaceutical composition, comprising: i. a therapeutic protein comprising the amino acid sequence of SEQ ID NO: 19 (SG-11); and ii. A pharmaceutically acceptable carrier, does not reasonably provide enablement for a method of treating any gastrointestinal epithelial cell barrier function disorder comprising administering to a patient a therapeutic protein comprising an amino acid sequence having at least about 90% sequence identity to SEQ ID NO: 19 is maintained for the reasons set forth in the previous office action.  The specification does not enable any person 
	Applicant argues that:
	1) Solely in the interest of furthering prosecution, claim 1 was amended to recite, for example, “a therapeutic protein comprising an amino acid sequence having at least about 90% sequence identity to SEQ ID NO: 19.”
	2) The test of enablement is whether the specification teaches one skilled in the art how to make and use the full scope of the claimed invention without “undue” experimentation.  The Examiner bears the burden of “providing sufficient reasons for doubting any assertion in the specification as to the scope of enablement.”  The Examiner has not met this burden in the present case.
	3) Applicant’s specification provides a number of assays for determining whether a protein increases epithelial barrier integrity. Provided in Applicant’s specification is a cell migration assay for determining epithelial wound healing (see Example 6) as well as methods to demonstrate that the in vitro models will translate into an in vivo model system. The results of all of these assays provide a clear basis for the use of the described therapeutic proteins to increase epithelial barrier integrity. 
	4) Applicant’s specification provides a number of exemplary therapeutic proteins as well as sequence alignments of the amino acid sequence of SG-11 (SEQ ID NO: 7) with the amino acid sequences of similar proteins from Roseburia species.  The alignment was used to identify residues which were most conserved among the different proteins in order to assess the potential impact of substituting a particular amino acid(s).

	6) There was recognition in the art that there are multiple diseases linked to an improperly functioning epithelial barrier. 
	7) The Examiner also stated: “There are no working examples provided to rectify the missing information in the instant specification pertaining to the claimed compounds, the genus of cancers and the breadth of its recited intended uses”.  Applicant’s current claims do not recite a genus of cancers. As such, Applicant respectfully requests clarification. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
	With regard to Point 1, though independent claim 1 has been amended, the fact remains that the instant claims are drawn to a method of treating a disorder, the method comprising administering a therapeutic protein comprising an amino acid sequence having at ”at least about” 90% sequence identity. As indicated previously, it is unclear exactly what level of sequence identity is required, and whether that percentage includes the variations at specific amino acid residues named in the instant claims. These proteins are required to perform 43 different proteins. However, it is also important to note that this does not account for the fact that there are 19 other possible amino acids at each location, or that there could be different number of mutations than 34. Therefore the total number of possible variants is enormous, even for just one of the variant proteins listed in the claims (and there are 6 different variants, each adding to the breadth of the claims). 
	With regard to Point 2, while the state of the art is relatively high with regard to the treatment of some of the named diseases, the state of the art with regard to treating all of these diseases collectively is underdeveloped.  In particular, there is no known agent that is effective against all of these diseases, or even all of the species of diseases within the larger named genera.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, unpredictable since one skilled in the art would recognize that the recitation encompasses diseases which are not known to have a single recognized cause.  
Thus, the specification fails to provide clear and convincing evidence as well as sufficient support for the treatment of the vast number of diseases with all the possible protein variants in the instant claims. As a result, one of skill in the art would have to perform an exhaustive search for the embodiments suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art other than for inflammatory bowel disease, where a limited number of structurally similar variants were tested. Further, no evidence has been provided which would allow one of skill in the art to predict the efficacy of the extremely high number of variants in a broad scope of diseases with a reasonable expectation of success.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” 
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). 

Applicant’s arguments attempt to dissect the elements of the claim, instead of addressing the unpredictability and undue experimentation that would be required by the claim as a whole. The genus of proteins that are encompassed are complex and unpredictable. However, the claim as a whole is even more unpredictable. Applicant is attempting to debate the link between epithelial barrier disorders and other diseases, and to show that a single mouse model testing two proteins, or in vitro systems testing 5 variants of almost identical proteins would provide sufficient directions to make and use the invention. At best, the claims have provided a genus of billions of proteins that must be able to treat hundreds of diseases. This requires an enormous amount of screening which would be undue for one of skill in the Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” Here, Applicant is attempting to extrapolate data from 5 structurally similar protein variants, and a single in vivo mouse model for a single disorder encompassed by the claims, to support claim scope that would cover all future discoveries of treatment links between any of the billions of peptides and hundreds of disorders.  
With regard to Points 3-5, the specification only specifically enables that the disorder is inflammatory bowel disease (to encompass Crohn’s disease and ulcerative colitis) and only as it specifically pertains to the therapeutic protein SG-11/SG-11V5 which is the full length of SEQ ID NO: 19/20. Beyond examples 13, 15 and 16 there is no specific teaching to enable the method as claimed using the breadth of the protein as claimed.  As Applicant’s Table 11 shows, the named variants of SG-11V1 through SG-11V5 have almost identical structures. Each one has a combination of mutations at two to four sites, which are selected from the same five mutation 
The alignment of Figure 17 shows an alignment of four proteins, with seven amino acids out of 233 identified. While some of those amino acids are conserved (e.g. N83, N153), others that are identified in the encompassed specific mutations are not conserved across the four sequences (e.g. position 53, which can be N, S, or K; position 147 which can be a C, V, or L; position 151 which can be a C or S). The argument that conserved residues would guide one of skill in the art in the choice of mutations is not persuasive, when Applicant’s own choice of mutant proteins that are described as useful in the claimed method do not demonstrate preference for conserved or non-conserved amino acid sites. Further, the fact that a particular structure is conserved does not identify which amino acid locations can be varied to produce a particular function, nor does it identify the substitute amino acids that could be used in those locations.  Applicant is relying on a process of screening proteins using various assays to determine which is active in the instant method. This amounts to a fishing expedition that would require screening of billions of mutants. Even if one could screen 100,000 mutants a day for activity, this would require more than 25 years to screen a billion proteins. This amounts to 
Moreover, protein chemistry is one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with 
 Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging col 1 and 2).  

Lastly, Applicant correctly points out that one of skill in the art could produce a mutant that is within the 90% sequence identity. But this surface view is misleading.  Up to 23 amino acids can be changed, meaning that any amino acid at any point along the polypeptide can be changed to any other amino acid.  As indicated above, any single amino acid change can result in completely altering the folding, modification and activity of a protein.  This means that while there is 90% similarity, the 10% difference could be extraordinarily important. The results of 
With regard to Point 6, Odenwald et al. (Nat Rev Gastroenterol Hepatol. 2017 Jan; 14(1):9-21) teach that Compromised intestinal barrier function has been associated with a number of disease states, both intestinal and systemic (see e.g. abstract). However, unfortunately no therapies currently exist to restore the epithelial barrier (see e.g. page 12). Odenwald also teach that while promise in targeting the epithelial barrier, more research is needed to define mechanisms of epithelial homeostasis and fundamental disease pathogenesis prior to therapeutically targeting the epithelial barrier. (see e.g. pages 13-14). Further, Chelakkot et al. (Experimental & Molecular Medicine (2018) 50:103), teach that compromised intestinal barrier integrity is observed in both intestinal and systemic diseases, including IBDs, autoimmune diseases, and other metabolic diseases, although the scientific community has not yet determined whether the loss of barrier integrity is the cause or consequence of these diseases (see e.g. page 5). This suggests that identifying a treatment to epithelial barrier dysfunction would not predictably treat a disorder, since the connection to the disease mechanism is unknown. Therefore, one of skill in the art would be required to perform undue 
	With regard to Point 7, while the claimed invention does not specifically recite cancer, the breadth of the disorders/diseases as claimed encompasses types of cancer.  See for example, the breadth of liver disorder (liver cancer), gastrointestinal disorders (colorectal cancer) or neurological disorder (brain tumors).  For this reason, there was a discussion pertaining to cancer. The breadth of the claim encompasses it. 
	As previously presented, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been reiterated by the Court of Appeals in In re Wands, 8 USPQ2d 1400 at 1404 (CRFC1988). The Wands factors have been considered in the establishment of this scope of enablement rejection.  These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.

Nature of the invention:  Independent claim 1 is a method of treating a disorder, comprising: a. administering to a patient in need thereof a pharmaceutical composition comprising: i. a therapeutic protein comprising an amino acid sequence having at least about 90% sequence identity to SEQ ID NO: 19; and ii. a pharmaceutically acceptable carrier, wherein the disorder is at least one selected from the group consisting of: inflammatory bowel disease, Crohn’s disease, ulcerative colitis, pouchitis, irritable bowel syndrome, enteric infections, Clostridium difficile infections, metabolic diseases, obesity, type 2 diabetes, non-alcoholic steatohepatitis, non-alcoholic fatty liver disease, a liver disorder, alcoholic steatohepatitis, celiac disease, necrotizing enterocolitis, a gastrointestinal disorders, short bowel syndrome, GI mucositis, chemotherapy induced mucositis, radiation induced mucositis, oral mucositis, interstitial cystitis, a neurological disorder, a cognitive disorder, Alzheimer’s, Parkinson’s, multiple sclerosis, autism, chemotherapy associated steatohepatitis (CASH), and pediatric versions of the aforementioned diseases.
Breadth of the claims:  The claims are broadly drawn and encompass:
 1) Treating any gastrointestinal epithelial cell barrier function disorder, which can include but is not at all limited to an entire genus of enteric infections (which are caused by micro-organisms such as viruses, bacteria and parasites that cause intestinal illness), metabolic diseases, liver disorders, gastrointestinal disorders, neurological disorders and cognitive disorders, not to mention more specific diseases such as pouchitis, irritable bowel syndrome, Clostridium difficile infections, obesity, type 2 diabetes, non-alcoholic steatohepatitis, non-alcoholic fatty liver disease, alcoholic steatohepatitis, celiac disease, necrotizing enterocolitis, short bowel syndrome, GI mucositis, chemotherapy induced mucositis, radiation induced mucositis, oral mucositis, interstitial cystitis, Alzheimer’s, Parkinson’s, multiple sclerosis, autism, chemotherapy associated steatohepatitis (CASH), and pediatric versions of the aforementioned diseases. 
2) A composition comprising a therapeutic protein comprising an amino acid sequence having at least about, minimally, 90% identity to SEQ ID NO: 19.

 Direction or guidance presented in the specification:  The claimed invention is broad as identified above in the breadth of claims.  The specification does not support or fully enable the breadth of the invention as claimed.  Specifically, the specification does not enable treating any gastrointestinal epithelial cell barrier function disorder in a subject.  Nor does it fully enable a therapeutic protein comprising an amino acid sequence having at least about, minimally, 90% identity to SEQ ID NO: 19 having the ability to treat said disorders generally or specifically as claimed.
The specification only specifically enables that the disorder is inflammatory bowel disease (to encompass Crohn’s disease and ulcerative colitis) and only as it specifically pertains to the therapeutic protein SG-11/SG-11V5 which is the full length of SEQ ID NO: 19/20. Beyond examples 13, 15 and 16 there is no specific teaching to enable the method as claimed using the breadth of the protein as claimed.  The specification has not enabled a therapeutic protein comprising an amino acid sequence having at least about 85%/at least about 90%/at least about 95%/at least about 97%/at least about 98%/at least about 99% identity to SEQ ID NO: 19 having the express ability to treat any gastrointestinal epithelial cell barrier function disorder in a subject, juvenile or otherwise. 
Aside from this specific species of disease and protein discussed herein, the specification has not enabled the genus as claimed and must specifically enable the GI epithelial cell barrier function disorders and variants of the therapeutic protein Applicant has made and intend to use effectively.  This is extremely important because changes in the structure of the protein could ultimately impact its intended function. This is done by adequately providing the structure for the compounds encompassed by the claims, so much so that a skilled artisan could readily be aware of it without undue burden and could administer for the reasons as claimed with some modicum of success.  
State of the Prior art: 
As it pertains to the breadth of the disorders, World Health Organization (WHO) model prescribing information: Drugs used in Bacterial Infections, 2001; report series No. 895: 1-179, teaches that treatment for acute enteric infections such as typhoid/paratyphoid fever, those due to Salmonella spp, E. Coli and others include various types of antimicrobials (see page 38). 
Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/metabolic-syndrome/diagnosis-treatment/drc-20351921, accessed March 27, 2020 teaches that treatment for metabolic syndromes , where aggressive lifestyle changes such as diet and exercise aren't enough, your doctor might suggest medications to help control your blood pressure, cholesterol, and blood sugar levels.
Heathline.com, https://www.healthline.com/health/liver-diseases, accessed March 27, 2020, pages 1-14 teaches that your liver is an important organ that performs hundreds of tasks related to metabolism, energy storage, and detoxification of waste. It helps you digest food, convert it to energy, and store the energy until you need it. It also helps filter toxic substances out of your bloodstream. Liver disease is a general term that refers to any condition affecting your liver. These conditions may develop for different reasons, but they can all damage your liver and impact its function. Many conditions can affect your liver. The main ones include Hepatitis, Fatty liver disease, autoimmune conditions, Genetic conditions, Cancer, Cirrhosis, Liver failure. Many liver diseases are chronic, meaning they last for years and may never go away. But even chronic liver diseases can usually be managed. For some people, lifestyle changes are enough to keep symptoms as bay. These might include:
limiting alcohol
maintaining a healthy weight
drinking more water
adopting a liver-friendly diet that includes plenty of fiber while reducing fat, sugar, and salt

Depending on the condition affecting your liver, you may also need medical treatment, such as:
antiviral drugs to treat hepatitis
steroids to reduce liver inflammation
blood pressure medication
antibiotics
medications to target specific symptoms, such as itchy skin
vitamins and supplements to boost liver health
In some cases, you may need surgery to remove all or part of your liver. Generally, a liver transplant is only done when other options have failed.
Clevelandclinic.org, https://my.clevelandclinic.org/health/articles/7040-gastrointestinal-disorders, 16 pages, accessed March 27, 2020 teaches that Gastrointestinal disorders include such conditions as constipation, irritable bowel syndrome, hemorrhoids, anal fissures, perianal abscesses, anal fistulas, perianal infections, diverticular diseases, colitis, colon polyps and cancer. Many of these can be prevented or minimized by maintaining a healthy lifestyle, practicing good bowel habits, and submitting to cancer screening. In terms of treatment; you can treat constipation by:
Increasing the amount of fiber you eat
Exercising regularly
Moving your bowels when you have the urge (resisting the urge causes constipation)
If these treatment methods don't work, laxatives are a temporary solution.

Avoiding caffeine
Increasing fiber in the diet
Monitoring which foods trigger IBS (and avoiding these foods)
Minimizing stress or learning different ways to cope with stress
Sometimes taking medicines as prescribed by your healthcare provider
Treatment for internal hemorrhoids includes:
Improving bowel habits (such as avoiding constipation, not straining during bowel movements, and moving your bowels when you have the urge).
Your doctor using elastic bands to eliminate the vessels.
Your doctor removing them surgically. Surgery is needed only for a small number of patients with very large, painful, and persistent hemorrhoids.
Initial treatment for anal fissures includes pain medicine, dietary fiber to reduce the occurrence of large, bulky stools, and sitz baths (sitting in a few inches of warm water). If these treatments don't relieve pain, surgery might be needed to repair the sphincter muscle.
Perianal abscesses can occur when the tiny anal glands that open on the inside of the anus become blocked, and the bacteria always present in these glands cause an infection. Treatment includes draining the abscess, usually under local anesthesia in the doctor's office.
An anal fistula often follows drainage of an abscess and is an abnormal tube-like passageway from the anal canal to a hole in the skin near the opening of the anus. They rarely heal by themselves and usually need surgery to drain the abscess and "close off" the fistula.	Diverticulosis is the presence of small outpouchings (diverticula) in the muscular wall of the large intestine that form in weakened areas of the bowel. Treatment of diverticulitis includes antibiotics, increased fluids, and a special diet. Surgery is needed in about half the patients who have complications to remove the involved segment of the colon. 

There are several types of colitis, conditions that cause an inflammation of the bowel. These include:
Infectious colitis
Ulcerative colitis (cause not known)
Crohn's disease (cause not known)
Ischemic colitis (caused by not enough blood going to the colon)
Radiation colitis (after radiotherapy)
Colitis causes diarrhea, rectal bleeding, abdominal cramps, and urgency (frequent and immediate need to empty the bowels). Treatment depends on the diagnosis, which is made by colonoscopy and biopsy.
MedlinePlus, https://medlineplus.gov/neurologicdiseases.html, accessed March 27, 2020 teaches that there are more than 600 neurologic diseases. Major types include Diseases caused by faulty genes, such as Huntington's disease and muscular dystrophy
Problems with the way the nervous system develops, such as spina bifida
Degenerative diseases, where nerve cells are damaged or die, such as Parkinson's disease and Alzheimer's disease
Diseases of the blood vessels that supply the brain, such as stroke
Injuries to the spinal cord and brain
Seizure disorders, such as epilepsy
Cancer, such as brain tumors
infections, such as meningitis
 Moreover, as it pertains to the therapeutic proteins as claimed, the specification is silent as to what amino acids must be present in order for a given protein to be effective as the specification does not structurally enable or describe the structure which is representative of 
Presence or absence of working examples:  There are no working examples provided to rectify the missing information in the instant specification pertaining to the claimed compounds, the genus of cancers and the breadth of its recited intended uses.  
Quantity of experimentation necessary:  The quantity of experimentation necessary would be undue as the claims encompass a composition comprising a modified therapeutic protein capable of treating any gastrointestinal epithelial cell barrier function disorder.  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be predicted from the disclosure how to make/use the claimed genus.  In view of the above, one of skill in the art would be forced into undue 
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	The rejection of claims 1, 10-13, 21-26, 31 and 108-118 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicant argues that:

	2) Applicant’s specification fully describes and provides multiple supportive examples of therapeutic proteins that can be used in the claimed methods. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive.
Independent claim 1 is drawn to a method of treating a disorder, comprising: a. administering to a patient in need thereof a pharmaceutical composition comprising: i. a therapeutic protein comprising an amino acid sequence having at least about 90% sequence identity to SEQ ID NO: 19; and ii. a pharmaceutically acceptable carrier, wherein the disorder is at least one selected from the group consisting of: inflammatory bowel disease, Crohn’s disease, ulcerative colitis, pouchitis, irritable bowel syndrome, enteric infections, Clostridium difficile infections, metabolic diseases, obesity, type 2 diabetes, non-alcoholic steatohepatitis, non-alcoholic fatty liver disease, a liver disorder, alcoholic steatohepatitis, celiac disease, necrotizing enterocolitis, a gastrointestinal disorders, short bowel syndrome, GI mucositis, chemotherapy induced mucositis, radiation induced mucositis, oral mucositis, interstitial cystitis, a neurological disorder, a cognitive disorder, Alzheimer’s, Parkinson’s, multiple sclerosis, autism, chemotherapy associated steatohepatitis (CASH), and pediatric versions of the aforementioned diseases.
With regard to Point 1, while Applicant’s amendment is appreciated, the reality is the specification has only adequately described a method of treating inflammatory bowel disease-a gastrointestinal epithelial cell barrier function disorder, comprising a) administering to a patient 
With regard to Point 2, while the specification describes examples of therapeutic proteins the claims are not specific to what has been described in relation to the disorder it is effective against.
As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of gastrointestinal epithelial cell barrier function disorders, therapeutic proteins and their modifications thereof or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  In the instant case, to fulfill the written description requirement, a representative number of 
The claims are broadly drawn and encompass treating any gastrointestinal epithelial cell barrier function disorder, which can include but is not at all limited to an entire genus of enteric infections (which are caused by micro-organisms such as viruses, bacteria and parasites that cause intestinal illness), metabolic diseases, liver disorders, gastrointestinal disorders, neurological disorders not to mention more specific diseases such as pouchitis, irritable bowel syndrome, enteric infections, Clostridium difficile infections, metabolic diseases, obesity, type 2 diabetes, non-alcoholic steatohepatitis, non-alcoholic fatty liver disease, liver disorders, alcoholic steatohepatitis, celiac disease, necrotizing enterocolitis, gastro intestinal disorders, short bowel syndrome, GI mucositis, chemotherapy induced mucositis, radiation induced mucositis, oral mucositis, interstitial cystitis, neurological disorders, cognitive disorders, Alzheimer’s, Parkinson’s, multiple sclerosis, autism, chemotherapy associated steatohepatitis (CASH), and pediatric versions of the aforementioned diseases. As well as compositions comprising a therapeutic protein comprising an amino acid sequence having at least about, minimally, 85% identity to SEQ ID NO: 19. One of skill in the art cannot readily envision all that can be encompassed within the breadth of the claimed invention.  The patient population is extremely broad and the structure by which to accomplish treatment is also extremely broad.  It is not clear, will any protein having at least about 85% sequence identity to SEQ ID NO: 19 will treat any and all gastrointestinal epithelial cell barrier function disorders?
The specification does not describe treating any and all gastrointestinal epithelial cell barrier function disorder in a subject.  Nor does it fully describe a therapeutic protein comprising an amino acid sequence having at least about, minimally, 85% identity to SEQ ID NO: 19 having the ability to treat said disorders generally or specifically as claimed.
The specification only specifically describes that the disorder is inflammatory bowel disease (to encompass Crohn’s disease and ulcerative colitis) and only as it specifically pertains to SG-11/SG-11V5 which is the full length of SEQ ID NO: 19. Beyond examples 13, 15 and 16 there is no specific teaching to adequately describe the method as claimed using the breadth of the protein as claimed.  There is no showing of a therapeutic protein comprising an amino acid 
Aside from this specific species of disease and protein discussed herein, the specification has not described the genus as claimed and must specifically describe the GI epithelial cell barrier function disorders and variants of the therapeutic protein Applicant has made and intend to use effectively.  This is done by adequately providing the structure for the compounds encompassed by the claims, so much so that a skilled artisan could readily be aware of what Applicant is in possession of.
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. The skilled artisan cannot envision the detailed chemical structure of the claimed polynucleotides, polypeptides and modifications thereof. 
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.

Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
The specification is silent as to what amino acids must be present in order for a given protein to be effective as the specification does not describe the structure which is representative of each modified protein.  As evidenced by Bowie et al. (Science, 1990, 257:1306-1310), the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function, carry out the instructions of the genome. Bowie et al. further teach that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (see column 1, page 1306). 
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of proteins and the mutations thereof as well as the disorders, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of a particular derivative is not deemed representative of the genus of immunogenic compositions to which the claims refer and hence do not meet the written description requirements.
New Grounds of Rejection Necessitated by amendment
Improper Markush Grouping
8.	Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by 
The Markush grouping of diseases/conditions is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the stated disease/condition is selected from an inflammatory bowel disease, Crohn’s disease, ulcerative colitis, pouchitis, irritable bowel syndrome, enteric infections, Clostridium difficile infections, metabolic diseases, obesity, type 2 diabetes, non-alcoholic steatohepatitis, non-alcoholic fatty liver disease, a liver disorder, alcoholic steatohepatitis, celiac disease, necrotizing enterocolitis, a gastrointestinal disorders, short bowel syndrome, GI mucositis, chemotherapy induced mucositis, radiation induced mucositis, oral mucositis, interstitial cystitis, a neurological disorder, a cognitive disorder, Alzheimer’s, Parkinson’s, multiple sclerosis, autism, chemotherapy associated steatohepatitis (CASH), and pediatric versions of the aforementioned diseases.
Metabolic diseases, for instance, are vast and are not limited to, but also may include inherited diseases and conditions as well as include hundreds of disorders caused by different genetic defects.  Moreover, the most common gastrointestinal conditions (another claimed disease) include gastroesophageal reflux disease, gallstones, celiac disease, crohn's disease, ulcerative colitis, irritable bowel syndrome, hemorrhoids and diverticulitis.  As demonstrated by 
   To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 10-13, 21-25, 30, and 108-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21, 23-27, 29-31, 34, and 35 of copending Application No. 16/259,286 (reference application US 20200171125). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
The pending claims are directed to a method of treating a disorder comprising administering a therapeutic protein comprising at least about 90%, and up to at least about 99% sequence identity to SEQ ID NO: 19, wherein the disorder can be selected from several 
Moreover, the copending claims are drawn to a method of treating a disorder comprising administering a protein with at least 90% sequence identity to copending claimed sequences SEQ ID NO: 3, 7, 11, 13, 15, and/or 17. The disorder can be selected from many disorders, including for example inflammatory bowel disease. The protein can have various mutations, including a serine, valine, and serine at positions 83, 147, and 151, respectively. 
Moreover, the pending claims are directed to a method of treating a disorder comprising administering to a patient a therapeutic protein comprising an amino acid sequence having at least about 90% sequence identity to SEQ ID NO: 19, which is an artificial variant of SG11 with mutations of N53S, N83S, C147V, C151S (See SEQ ID NO: 19 and sequence alignment below).  The sequences have been aligned below with the reference patent SEQ ID NO: 19 indicated as “Reference” and the instant sequences labeled by SEQ ID NO preceding the sequence. The differences in the instant sequences from the copending sequence have been highlighted in bold. For at least SEQ ID NO: 11, 15 and 17, there are two or fewer mutations, out of 233 amino acids, which would translate to less than 1% variation, meeting the requirements for at least 99% sequence identity. 

3              -LEGEESVVYVGKKGVIASLDVETLDQSYYDETELKSYVDAEVEDYTAEHGKNAVKVESL	59
7              MLEGEESVVYVGKKGVIASLDVETLDQSYYDETELKSYVDAEVEDYTAEHGKNAVKVESL	60
17             MLEGEESVVYVGKKGVIASLDVETLDQSYYDETELKSYVDAEVEDYTAEHGKSAVKVESL	60
Reference (19) MLEGEESVVYVGKKGVIASLDVETLDQSYYDETELKSYVDAEVEDYTAEHGKSAVKVESL	60
15             MLEGEESVVYVGKKGVIASLDVETLDQSYYDETELKSYVDAEVEDYTAEHGKNAVKVESL	60
11             MLEGEESVVYVGKKGVIASLDVETLDQSYYDETELKSYVDAEVEDYTAEHGKNAVKVESL	60
NAVKVESL	60
                ***************************************************.*******

3              KVEDGVAKLKMKYKTPEDYTAFNGIELYQGKVVASLAAGYVYDGEFARVEEGKVVGAATK	119
7              KVEDGVAKLKMKYKTPEDYTAFNGIELYQGKVVASLAAGYVYDGEFARVEEGKVVGAATK	120
17             KVEDGVAKLKMKYKTPEDYTAFNDIELYQGKVVASLAAGYVYDGEFARVEEGKVVGAATK	120
Reference      KVEDGVAKLKMKYKTPEDYTAFSGIELYQGKVVASLAAGYVYDGEFARVEEGKVVGAATK	120
15             KVEDGVAKLKMKYKTPEDYTAFSGIELYQGKVVASLAAGYVYDGEFARVEEGKVVGAATK	120
11             KVEDGVAKLKMKYKTPEDYTAFNGIELYQGKVVASLAAGYVYDGEFARVEEGKVVGAATK	120
13             KVEDGVAKLKMKYKTPEDYTAFNDIELYQGKVVASLAAGYVYDGEFARVEEGKVVGAATK	120
               **********************..************************************

3              QDIYSEDDLKVAIIRANTDVKVDGEICYVSCQNVKLTGKDSVSIRDGYYLETGSVTASVD	179
7              QDIYSEDDLKVAIIRANTDVKVDGEICYVSCQNVKLTGKDSVSIRDGYYLETGSVTASVD	180
17             QDIYSEDDLKVAIIRANTDVKVDGEIVYVSSQNVKLTGKDSVSIRDGYYLETGSVTASVD	180
Reference      QDIYSEDDLKVAIIRANTDVKVDGEIVYVSSQNVKLTGKDSVSIRDGYYLETGSVTASVD	180
15             QDIYSEDDLKVAIIRANTDVKVDGEIVYVSSQNVKLTGKDSVSIRDGYYLETGSVTASVD	180
11             QDIYSEDDLKVAIIRANTDVKVDGEIVYVSSQNVKLTGKDSVSIRDGYYLETGSVTASVD	180
13             QDIYSEDDLKVAIIRANTDVKVDGEIVYVSSQNVKLTGKDSVSIRDGYYLETGSVTASVD	180
               ************************** ***.*****************************

3              VTGQESVGTEQLSGTEQMEMTGEPVNADDTEQTEAAAGDGSFETDVYTFIVYK	232
7              VTGQESVGTEQLSGTEQMEMTGEPVNADDTEQTEAAAGDGSFETDVYTFIVYK	233
17             VTGQESVGTEQLSGTEQMEMTGEPVNADDTEQTEAAAGDGSFETDVYTFIVYK	233
Reference      VTGQESVGTEQLSGTEQMEMTGEPVNADDTEQTEAAAGDGSFETDVYTFIVYK	233
15             VTGQESVGTEQLSGTEQMEMTGEPVNADDTEQTEAAAGDGSFETDVYTFIVYK	233
11             VTGQESVGTEQLSGTEQMEMTGEPVNADDTEQTEAAAGDGSFETDVYTFIVYK	233
13             VTGQESVGTEQLSGTEQMEMTGEPVNADDTEQTEAAAGDGSFETDVYTFIVYK	233
               *****************************************************


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 24 and 25 recite the limitation "the gastrointestinal epithelial cell barrier function disorder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
11.	No claim is allowed. 

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        March 5, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645